Case: 18-12193   Date Filed: 05/01/2019   Page: 1 of 14


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12193
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:17-cv-00318-VEH



ZELDA RENETTE HOLDER,

                                                           Plaintiff-Appellant,

                                 versus

SOCIAL SECURITY ADMINISTRATION,
COMMISSIONER,
Nancy A. Berryhill, Commissioner,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (May 1, 2019)

Before MARCUS, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:
               Case: 18-12193        Date Filed: 05/01/2019      Page: 2 of 14


       Zelda Holder appeals the district court’s order affirming the Commissioner’s

denial of her application for supplemental security income (SSI). Holder argues

that (1) the administrative law judge (ALJ) failed to adequately develop the record

regarding the physical demands of her past work, (2) the ALJ’s conclusion that she

was capable of performing her past work was not supported by substantial

evidence, and (3) the Appeals Council was required to provide a detailed

discussion of the new evidence she submitted to it when it denied her request for

review. Finding no error, we affirm.

                                               I.

       To qualify for SSI, a claimant must prove that she is disabled. Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam). To determine

whether the claimant has proved that she is disabled, the ALJ follows a five-step,

sequential evaluation process.1 This appeal primarily concerns Step Four of the

five-step evaluation, where an ALJ will conclude that a claimant is not disabled if

she can still perform either the “actual . . . job duties of a particular past relevant



1
  The ALJ must determine “(1) whether the claimant is currently engaged in substantial gainful
activity; (2) whether the claimant has a severe impairment or combination of impairments; (3)
whether the impairment meets or equals the severity of the specified impairments in the Listing
of Impairments; (4) based on a residual functional capacity (“RFC”) assessment, whether the
claimant can perform any of his or her past relevant work despite the impairment; and (5)
whether there are significant numbers of jobs in the national economy that the claimant can
perform given the claimant’s RFC, age, education, and work experience.” Winschel v. Comm’r
of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

                                               2
              Case: 18-12193     Date Filed: 05/01/2019   Page: 3 of 14


job,” or the “job duties of the occupation as generally required by employers

throughout the national economy.” SSR 82-61, 1982 WL 31387 (January 1, 1982).

To answer that question, the ALJ must first assess the claimant’s “residual

functional capacity,” which the Social Security Administration defines as “the

most [the claimant] can still do despite [her] limitations.” 20 C.F.R. §

416.945(a)(1). The ALJ must then identify “the physical and mental demands” of

the claimant’s past work and see if those demands are compatible with her current

abilities. 20 C.F.R. § 416.920(f).

      Holder applied for SSI in October 2013. She was 41 years old on her

alleged disability onset date. She has a GED and was previously employed as a

laundry worker, housekeeper, fast food worker, and cashier. Holder claims that

she is no longer able to work due to mental and physical impairments, including

depression, anxiety, mood swings, mitral valve prolapse, ulcers, hip deterioration,

and degenerative disc disease.

      The Commissioner initially denied Holder’s application. She then requested

and received an in-person hearing with an ALJ. At the hearing, Holder testified

that she could not get out of bed some days, that she could only stand for fifteen

minutes at a time, and that even sitting was painful. A vocational expert then

testified that Holder’s past work was light, unskilled labor, and that a hypothetical

claimant with Holder’s ailments would be able to perform Holder’s past work as a


                                          3
                Case: 18-12193        Date Filed: 05/01/2019       Page: 4 of 14


housekeeper, as well as other jobs in the national economy such as assembler, wire

worker, or hand packer.

       The ALJ issued an unfavorable decision concluding that Holder was not

disabled. Specifically, the ALJ found that while Holder did suffer from

impairments, she retained the capacity to perform her past work. The ALJ first

assessed Holder’s current abilities and limitations. As to Holder’s physical

condition, the ALJ found that she had “the residual functional capacity to perform

light work,” which can include walking, standing, and light lifting.2 The ALJ

found that she was still able “to perform a wide range of household chores such as

cooking, cleaning, and managing household finances.”

       Holder’s ability to “perform the full range of light work,” however, was

subject to some “mild” limitations based on her mental condition. The ALJ found

that Holder could “carry out simple instructions but not detailed ones.” He advised

that she should limit contact “with the public” and “avoid close coordinated work

with others, excessive workloads, quick decision-making, rapid changes, and

multiple demands.” That said, he determined that Holder could tolerate contact

“with a few supportive coworkers” and “non-confrontational” feedback. And



2
  The Agency defines “light work” as work that “involves lifting no more than 20 pounds at a
time with frequent lifting or carrying of objects weighing up to 10 pounds. Even though the
weight lifted may be very little, a job is in this category when it requires a good deal of walking
or standing, or when it involves sitting most of the time with some pushing and pulling of arm or
leg controls.” 20 C.F.R. § 416.967(b).
                                                 4
             Case: 18-12193     Date Filed: 05/01/2019   Page: 5 of 14


while Holder testified to “marked curtailment of even simple daily activities,” the

ALJ found that the evidence did not indicate “good cause for such isolation and

inactivity, apart from the claimant’s own preference.”

      The ALJ then determined that Holder’s past occupations all constituted

“light unskilled” work and did not otherwise involve any “activities precluded by

[her] residual functional capacity.” He therefore concluded that Holder did not

qualify as disabled because she was “capable of performing past relevant work as a

cleaner/housekeeper . . . laundry worker, fast food worker and cashier”—both as

she “actually” used to do those jobs, and as those jobs were “generally performed”

nationwide. In the alternative, the ALJ also found that Holder was not disabled

because she could transition to other work available in the national economy.

      Holder petitioned for review by the Appeals Council, attaching additional

medical records to her request. On December 30, 2016, the Appeals Council

denied Holder’s request for review. The district court affirmed the

Commissioner’s decision, and this appeal followed.

                                         II.

      We review de novo whether the Commissioner applied the correct legal

standards, but we are limited to assessing whether the Commissioner’s resulting

decision is supported by substantial evidence. Henry v. Comm’r of Soc. Sec., 802

F.3d 1264, 1266–67 (11th Cir. 2015) (per curiam). Substantial evidence is “such


                                         5
              Case: 18-12193     Date Filed: 05/01/2019    Page: 6 of 14


relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. (citation omitted). It is more than a scintilla, but less than a

preponderance. See Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (per

curiam). Thus, if the Commissioner’s “decision is supported by substantial

evidence, this Court must affirm, even if the proof preponderates against it.” Id.

Under this limited standard of review, we “may not decide the facts anew, reweigh

the evidence, or substitute our judgment” for that of the Commissioner. Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citation omitted).

                                          III.

      Our discussion proceeds in three parts. First, we explain that the ALJ

adequately developed a record of Holder’s past work. Next, we explain that

substantial evidence supported the ALJ’s determination that Holder was still

capable of performing that past work. Finally, we explain that the Appeals Council

was not required to provide a detailed discussion of Holder’s additional evidence

when it denied her request for review.

                                          A.

      Holder first argues that the ALJ failed to adequately develop the record as to

the physical requirements of her past work. “The ALJ has a basic duty to develop

a full and fair record.” Henry, 802 F.3d at 1267. Where “there is no evidence of

the physical requirements and demands of the claimant’s past work and no detailed


                                           6
              Case: 18-12193      Date Filed: 05/01/2019    Page: 7 of 14


description of the required duties was solicited or proffered,” the ALJ “cannot

properly determine” the nature of the claimant’s past work—and therefore cannot

say whether the claimant is still able to perform that work given her current

limitations. Schnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). We have

remanded for further inquiry, for instance, where the record contained “no

evidence concerning whether [the claimant] used equipment, the size and weight of

items she was required to use, whether she scrubbed floors or merely dusted, or

whether she was required to move furniture” in her past work. Nelms v. Bowen,

803 F.2d 1164, 1165 (11th Cir. 1986) (per curiam).

      Here, by contrast, there was ample evidence in the record about the demands

of Holder’s past work. First, Holder filled out a detailed “Work History Report” as

part of her SSI application. For each of her former jobs, the form instructed her to

answer the following questions: “Describe this job. What did you do all day?” “In

this job, how many total hours each day did you: Walk? Stand? Sit? Climb?

Stoop? Kneel? Crouch? Crawl? Handle, grab or grasp big objects? Reach?” “In

this job, did you: Use machines, tools or equipment? Use technical knowledge or

skills?” “Explain what you lifted, how far you carried it, and how often you did

this.” The form also asked Holder to indicate for each job the “heaviest weight

lifted,” as well as the weight most “frequently lifted . . . from 1/3 to 2/3 of the

workday.” Holder answered these questions thoroughly—indicating, for instance,


                                            7
              Case: 18-12193      Date Filed: 05/01/2019   Page: 8 of 14


that she carried “5lb boxes of meat 20 feet . . . 3 or 4 times daily” as a fast food

worker. She noted that in that same role, she spent a daily average of 3 ½ hours

walking, 3 hours standing, 15 minutes climbing, 30 minutes stooping, 30 minutes

kneeling, 30 minutes crouching, and 15 minutes reaching. She also recalled that

she used to spend 4 ½ hours walking, 3 hours standing, and 30 minutes stooping

while employed as a laundry worker.

      Second, Holder testified at her hearing about some of her own past duties.

For instance, she recounted that she “had to come out of laundry because it was too

much bending.” She described, similarly, that when she had to “bend over and

start cleaning and mopping, it was the worst thing.” She told the ALJ that she had

been reprimanded at her job as a housekeeper because she “couldn’t stand” and

had to take breaks to sit down.

      Finally, the ALJ asked the vocational expert to give “an assessment of

[Holder’s] past relevant work, in terms of physical demands and skill level.”

While the vocational expert did not explicitly describe the tasks of a laundry

worker, fast food worker, cleaner, or cashier, she classified each of those

occupations as “light, unskilled” labor and referred the ALJ to the listings for those

jobs in the Department of Labor’s “Dictionary of Occupational Titles” (DOT). See

20 C.F.R. § 416.960(b)(2) (stating that an ALJ may consult a “vocational expert”

and the “Dictionary of Occupational Titles” at Step Four). The DOT contains


                                           8
              Case: 18-12193     Date Filed: 05/01/2019    Page: 9 of 14


detailed descriptions of the duties and physical requirements associated with each

occupation, as generally performed in the economy.

      The Work History Report, the testimony of Holder and the vocational

expert, and the DOT combine to paint a full picture of Holder’s past relevant

work—both as she performed it herself, and as it is generally performed. There

was enough evidence in the record for the ALJ to compare Holder’s current

abilities to the physical demands of her previous employment. Accordingly, we

conclude that the ALJ satisfied its duty to develop a full and fair record as to the

requirements of Holder’s past work.

                                          B.

      Having determined that the ALJ did not err in characterizing Holder’s past

work, we next must determine whether substantial evidence supported the ALJ’s

conclusion that she could still perform that work. After careful review, we

conclude that it does.

      First, substantial evidence supported the ALJ’s conclusion that Holder’s

physical ailments would not prevent her from performing light work. As the ALJ

emphasized, Holder’s complaints of “back pain, neck pain and arthritis” resulted in

“little to no evidence of functional loss.” A half dozen medical examiners noted

that Holder’s musculoskeletal health was normal. They noted that she had “normal

gait,” “normal motor and strength,” “normal range of motion,” “no joint


                                           9
             Case: 18-12193     Date Filed: 05/01/2019    Page: 10 of 14


deformities, muscle tenderness or significant decrease in range of motion,” no back

or neck spasms, and was “able to squat . . . stand on heels and toes . . . [and] get on

and off the examination table.” Although Holder complained of hip pain, a doctor

who examined her found “[n]o acute injury, no significant degenerative disease,”

and “[n]o significant skeletal or joint abnormality” in her hip. Another doctor

concluded that Holder “would have no limitation on sitting, standing, or walking”

and could “lift light to medium weights appropriate for [her] age.”

      Similarly, although Holder frequently presented with abdominal pain, her

stomach issues were “successfully treated with medications.” Medical records

show that in September 2013, Holder was diagnosed with gastric ulcers. Doctors

determined that Holder was consuming too much “Goody’s Powder,” an over-the-

counter aspirin, and advised her to take a medication called Prilosec instead. In

December 2013, Holder’s abdominal CT scans came back “normal” and

“unremarkable,” showing “[n]o acute abdominal process.” She was discharged

feeling “much better.” That same month, another doctor noted that she had normal

bowel sounds and no masses or tenderness in her abdomen. She presented with

vomiting again in June 2014, received nausea medication, and was discharged the

same day when the “nausea ha[d] resolved.”

      Second, medical records also support the ALJ’s finding that Holder was not

too mentally impaired to work. In December 2013, Holder received a


                                          10
             Case: 18-12193     Date Filed: 05/01/2019    Page: 11 of 14


psychological evaluation. The doctor noted that, although Holder reported

childhood sexual trauma, the psychological ramifications were only “mild-to-

moderate.” The doctor reported that Holder was “pleasant,” “independent” in her

daily activities, had a “good relationship” with her siblings, sons, and then-

boyfriend, and had normal cognition, judgment, intelligence, and speech. In

January 2014, a state agency psychologist opined that Holder was “moderately

limited” in her ability to get along with coworkers, but “could carry out simple

instructions and sustain attention to routine and familiar tasks.” The psychologist

added that Holder “would benefit from casual supervision,” could tolerate

“supportive and nonconfrontational” feedback, and “would benefit from regular

rest breaks and a slowed pace but would still be able to maintain an acceptably

consistent work pace.”

      In our view, Holder’s medical records contain evidence that a reasonable

person would accept as adequate to support the ALJ’s conclusion that she was

capable of performing light work with mild to moderate social limitations. We

therefore conclude that the ALJ’s decision was supported by substantial evidence.

                                          C.

       Finally, Holder argues that the Appeals Council failed to adequately

consider the additional evidence she submitted along with her request for review.

We disagree. As a general matter, a claimant is entitled to present evidence at each


                                          11
             Case: 18-12193     Date Filed: 05/01/2019    Page: 12 of 14


stage of the administrative process. Hargress v. Comm’r of Soc. Sec., 883 F.3d

1302, 1308 (11th Cir. 2018) (per curiam). But the Appeals Council “need only

‘consider’” a claimant’s additional evidence to meet its statutory obligations, and it

“is not required to make specific findings of fact when it denies review.” Parks ex

rel. D.P. v. Comm’r, Soc. Sec. Admin., 783 F.3d 847, 852 (11th Cir. 2015) (quoting

20 C.F.R. § 416.1470(b)). Nor is the Appeals Council required “to give a detailed

rationale for why each piece of new evidence submitted to it does not change the

ALJ’s decision.” Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 784 (11th

Cir. 2014). If the Appeals Council “added the evidence to the record, stated that it

considered the evidence, and denied review,” it was not required to do more.

Parks, 783 F.3d at 852–53.

      In its written denial of Holder’s request for review, the Appeals Council

made clear that it had added the additional evidence to the record. It then informed

her that it had “considered . . . the additional evidence listed,” and nevertheless

denied review. As in Parks and Mitchell, “the Appeals Council expressly stated in

its letter to [Holder] that it had considered [her] additional evidence, and we have

no basis on this record to second-guess that assertion.” Mitchell, 771 F.3d at 783.

We therefore conclude that the Appeals Council satisfied its obligation to consider

Holder’s additional evidence.




                                          12
             Case: 18-12193     Date Filed: 05/01/2019    Page: 13 of 14


      Holder relies on three cases, none of which requires a different result. We

have already explained why “reliance on Epps v. Harris, 624 F.2d 1267 (5th Cir.

1980), and Bowen v. Heckler, 748 F.2d 629 (11th Cir. 1984), is misplaced” in an

appeal of this nature. Parks, 785 F.3d at 853. It is true that in both those cases,

this Court remanded after determining that the Appeals Council did not

“adequately evaluate” new evidence and had “perfunctorily adhered” to an ALJ’s

decision. Epps, 624 F.2d at 1271; Bowen, 748 F.2d at 634. But we have observed

that Epps arose in a different procedural context—the affirmance of an ALJ’s

decision after a request for review had been granted—and thus “has little bearing

on a denial of a request for review.” Parks, 783 F.3d at 853. And Bowen merely

stands for the proposition that the Appeals Council must “apply the correct legal

standards in performing its duties.” Id.; Mitchell, 771 F.3d at 784. Accordingly,

“nothing in . . . Epps . . . or Bowen requires the Appeals Council to provide a

detailed discussion of a claimant’s new evidence when denying a request for

review.” Mitchell, 771 F.3d at 784. Lastly, Holder invokes Washington v. Social

Security Administration, Commissioner, 806 F.3d 1317 (11th Cir. 2015). But

Washington held that the Appeals Council erred by openly “refusing to consider”

the claimant’s new, material, and chronologically relevant evidence. Id. at 1320.

It is not a case about how much, if at all, the Appeals Council must explain its




                                          13
             Case: 18-12193    Date Filed: 05/01/2019   Page: 14 of 14


reasoning when—as here—it does consider the evidence and nevertheless issues a

denial.

      Holder challenges only the failure of the Appeals Council to provide a

detailed discussion of her new evidence, which the Appeals Council was not

required to do. She has not asked us to reverse the denial of review on the merits,

so we need not examine the new evidence that she presented to the Appeals

Council. Parks, 783 F.3d at 853.

                                        IV.

      The judgment in favor of the Commissioner is AFFIRMED.




                                         14